Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on the parent international application filed on August 29th, 2017, which itself claims foreign priority based on an application filed in Japan on August 29th, 2016. It is noted, however, that applicant has not filed a certified copy of the JP 2016-166811 application as required by 37 CFR 1.55.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
In claim 2, line 2, “conjugated” should be changed to read “conjugate”.
In claim 3, line 2, “sulfonic acid, nitric acid, organic azinic acid, disulfonylimidic acid” should be changed to read “a sulfonic acid, nitric acid, an organic azinic acid, a disulfonylimidic acid”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 4, line 2 and claim 5, line 2, the term “solid content equivalent” is unclear because it is unknown what “equivalent” adds to the term. The term is neither defined nor even used in the instant specification. For compact prosecution, the term will be interpreted based on Paragraph [0039] of the Applicant’s specification, and read as “total solid content”. Furthermore, in the interest of clarity, Examiner suggests that the Applicant add a definition of the content term (whatever the final term may be) to the relevant claims. As a guiding example, claim 4 might read:
“The radiation-sensitive composition according to claim 1, wherein a content of the particles in terms of [the total solid content] is no less than 50% by mass and the [total solid content] refers to the sum of [{all components other than a solvent in the radiation-sensitive composition} or {all nonvolatile components in the radiation-sensitive composition}].”
	Examiner also notes that: 1) the above quotation is meant as a guideline (which includes alternative suggestions) and should not be copied verbatim into an amendment without giving consideration to the final product; and 2) this 112b 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshi (JP2001092116A), as evidenced by Safety Data Sheet: Nitric Acid by Fertiberia, hereinafter Fertiberia.
Regarding claim 1, Hoshi teaches a radiation-sensitive ("photosensitive"; Page 13, Para. 5) composition (Example 4; Page 13, Para. 5) comprising: particles comprising a metal oxide (Titanium oxide powder w/ average particle size of 0.15 microns; Page 13, Para. 5); a cation comprising a metal (Silver of silver nitrate; Page 13, Para. 5); and an anion (nitrate of silver nitrate; Page 13, Para. 5).
Regarding claim 2, Hoshi further teaches that the anion (nitrate; Page 13, Para. 5) is a conjugated base of an acid (nitric acid), and the acid has a pKa of no greater than 3 (-1.4; Page 8 of Fertiberia).
Regarding claim 3, Hoshi further teaches that the acid is nitric acid (see "nitrate"; Page 13, Para. 5).
Regarding claim 7, Hoshi further teaches that the total content of the cation and the anion with respect to 100 parts by mass of the particles is no less than 5 
Regarding claims 8-10, Hoshi further teaches that the metal in the cation is a cation of silver, an element of group 11 in the periodic table (Silver of silver nitrate; Page 13, Para. 5).
Regarding claim 11, Hoshi further teaches (Page 13, Para. 5) that the cation (silver) and the anion (nitrate) are comprised in a metal salt (silver nitrate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sarma et al. (U.S. 2015/0234272 A1), hereinafter Sarma, in view of Hirano et al. (WO 2015125554 A1), hereinafter Hirano, and as evidenced by Triflic Acid and Its Derivatives by Philip Rakita, hereinafter Rakita.
Regarding claim 1, Sarma teaches a radiation sensitive composition ([0013]) comprising: particles comprising a metal oxide ([0013]); a cation (photoacid generator, [0013]; triphenylsulphonium of triphenylsulphonium triflate, [0081]); and an anion (photoacid generator, [0013]; triflate of triphenylsulphonium triflate, [0081]). Samara does not teach that the cation comprises a metal. However, Samara does teach that "Various photoacid generators are known in the art, and may be used in the inventive photoresist compositions, provided that the pKa of the acid that the photoacid generator is capable of generating (pKaPAG) is lower than the pKa of the ligand acid (pKaLA)." ([0084])
Hirano teaches a known radiation sensitive composition (Page 4, Para. 1) comprising: a resin whose polarity is changed by the action of an acid (Page 4, Para. 1; analogous to metal oxide nanoparticle of Sarma); and a photoacid generator containing a cation comprising a metal and an anion comprising a sulfonic acid group (Page 4, Para. 1; such as triflate, see PAG-1 and PAG-2 on Page 48). Hirano teaches (Page 4, Para. 3) the known issue in EUV lithography of outgassing wherein compounds which are fragmented during exposure (like the conventional photoacid generators of Sarma) are volatilized and contaminate the environment inside the exposure apparatus. Hirano further teaches (Page 4, Para. 3) that outgassing can be greatly reduced through the use of a photoresist ("ionic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the photoacid cation of Sarma (such as triphenylsulphonium) with a metal complex ion as taught by Hirano. Sarma teaches that photoacid generators known in the art may be used, with limitation only applying to the acid produced (and therefore, in regards to the onium salts taught by Sarma, only to the conjugate base anion). Furthermore, the use of the metal complex ion of Hirano would reduce outgassing and, thereby, contamination of the exposure apparatus environment.
Regarding claim 2, Sarma further teaches that the anion (triflate, [0081]) is a conjugated base of an acid (triflic acid), and the acid has a pKa of no greater than 3 (-13.6; Page 48, Para. 1 of Rakita).
Regarding claim 3, Sarma further teaches that the acid (triflic acid) is a sulfonic acid (Trifluoromethane sulfonic acid; Page 48, Para. 1 of Rakita).
Regarding claims 4 and 5, Sarma further teaches that a content of the particles (nanoparticle, [0013]) in terms of total solid content is no less than 70% by mass (90.9% to 99.5%). [Sarma only discloses 2 components other than the solvent: nanoparticles and photoacid generator (see [0013] and [0126]); thus nanoparticle composition = (mass nanoparticle)/ (mass nanoparticle + mass photoacid generator); 0.5 to 10 wt% per gram of nanoparticle, [0087]; 100%/(100%+10%) = 0.909; 100%/(100%+0.5%) = 0.995]
claim 6, Sarma further teaches that the hydrodynamic radius of the particles as determined by a dynamic light scattering analysis ([0124]) is no greater than 10 nm (0.5 to 6 nm radius; 1 to 12 nm diameter, [0075]).
Regarding claim 7, Sarma further teaches wherein the total content of the cation and the anion (photoacid generator, [0087]) with respect to 100 parts by mass of the particles is 0.5 to 10 parts by mass (0.5 to 10 wt% per gram of nanoparticle, [0087]). This overlaps with the claimed range for the values of 5 to 10 parts by mass.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the total content of the photoacid generator of Sarma to be 5 to 10 parts by mass with respect to 100 parts by mass of the nanoparticle. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)
Regarding claims 8-10, Hirano further teaches (Page 15, Para. 8) that the metal in the cation is an element selected from group 2 (barium), 3 (yttrium, lanthanum, or cerium), 4 (titanium), 5 (vanadium), 6 (chromium), 7 (manganese), 8 (iron), 9 (cobalt), 10 (nickel), 11 (copper or silver), 12 (zinc), or 13 (indium) in the periodic table.
Regarding claim 11, Sarma modified by Hirano further teaches that the composition ([0013]) would comprise a metal salt (photoresist of Sarma ([0013] and [0081]) with the substituted metal complex cation of Hirano) which comprises 
Regarding claim 12, Sarma further teaches ([0018]) a pattern-forming method comprising: applying the radiation-sensitive composition according to claim 1 directly or indirectly on an upper face side of a substrate to provide a film; exposing the film provided by the applying of the radiation-sensitive composition; and developing the film exposed.
Regarding claim 13, Samara further teaches that a developer solution (positive tone developer, [0131]) used in the developing (Positive tone develop, Fig. 1) is an alkaline aqueous solution (TMAH, Fig. 1).
Regarding claim 14, Sarma further teaches that a developer solution (negative tone developer, [0131]) used in the developing (negative tone developing, [0133]) is an organic solvent-containing liquid (4-methyl-2-pentanol, [0133]).
Regarding claim 15, Sarma further teaches ([0102]) that a radioactive ray used in the exposing is an extreme ultraviolet ray or an electron beam.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/Examiner, Art Unit 1737           

/PETER L VAJDA/Primary Examiner, Art Unit 1737        
12/02/2021